DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-7, 10-12 and 28 are canceled. Therefore, claims 1-3, 8-9 and 13-27 are currently pending in this Application. 
Information Disclosure Statement
	Applicant’s Information Disclosure Statement, filed on October 30, 2021 has been considered. Please refer to Applicant’s copies of the 1449 submitted herewith.
Response to Restriction
Applicants’ election, without traverse, the invention of Group I, claims 1-3, 8, 9, 13-16 and 19, 20, 23 and 24, drawn to a method of treating a malignant glioma using a STAT3 inhibitor in response filed on 08/20/2021 is acknowledged.  Applicants also elected the product of Formula 
    PNG
    media_image1.png
    196
    186
    media_image1.png
    Greyscale
as their elected species. 
Claims 21 and 22 withdrawn from further consideration pursuant to 37 CFR 1.142 (b) as being drawn to non-elected inventions. Therefore, the restriction requirement is considered proper and is maintained.


The scope of the invention of the elected subject matter is as follows: 
The claimed method using the specific species was found to be free of prior art .Therefore, the search was extended to the full scope of the invention of the invention of Group I. Applicants request to rejoin claims 25-27 along with elected invention was found to be reasonable and therefore, the claims have been rejoined with the elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1-3, 8-9, 13-20 and 25-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2009/0069420 A1 to Turkson in view of Tanboon et al., "The diagnostic use of immunohistochemical surrogates for signature molecular genetic alterations in gliomas," Journal of Neuropathology &Experimental Neurology, January 2016, 75(1):4-18
The present invention is directed to a method of treating a malignant glioma in a subject, the method comprising: a) identifying a mutation in a histone H3 gene in a glioma cell obtained from the subject; and b) after a), administering to the subject a therapeutically effective amount of a STAT3 inhibitor, or a pharmaceutically acceptable salt thereof.
 Determination of the scope and contents of the prior art
	Turkson teaches a method of treating malignant cells in a subject (abstract, “The present invention  is directed to...methods of using these compounds and compositions as inhibitors of  Stat3 signaling...as  anti-cancer agents for treatment of cancer’; para [0008],"...the invention concern method of suppressing the growth of malignant cells"), 
	Tanboon et al teaches identifying a mutation in a histone H3 gene in a glioma cell (Tanboon abstract, "using immune histochemistry of glioma samples to identify mutations in...histone H3 genes"; Tanboon  pg11 col1 para3, "K27 M mutations in both the H3.3 and H3.1 histones can be detected by immunohistochemistry using an anti-H3K27 M antibody")
Resolving the Level of Ordinary Skill in the Pertinent Art
	“Factors that may be considered in determining level of ordinary skill in the art include:  (1) the educational level of the inventor; (2) type of problems encountered in the art; (3) prior art solutions to those problems; (4) rapidity with which innovations are made; (5) sophistication of the technology; and (6) the education level of active workers in the field.”  Envtl. Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696 (Fed. Cir. 1983) (citing Orthopedic Equip. Co. v. All Orthopedic Appliances, Inc., 707 F.3d 1376, 1381-82 (Fed. Cir. 1983)).  The above factors are not exhaustive, but are a guide.  Id.  
In this case, the education level of the inventor and the education level of active workers in the field of organic chemistry, as well as the high degree of sophistication required to solve problems encountered in the art, a person of ordinary skill in the art would likely have at least a college degree in the field of organic chemistry, with industry 

Objective Evidence in the Application Indicating Obviousness or Nonobviousness
	“Structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, where the prior art gives reason or motivation to make the claimed compositions, create a prima facie case of obviousness.”  Takeda v. Alphapharm, 83 USPQ2d 1169 (Fed. Cir. 2007) (quoting In re Dillon, 919 F.2d 688, 692 (Fed. Cir. 1990).  “The ‘reason or motivation’ need not be an explicit teaching that the claimed compound will have a particular utility; it is sufficient to show that the claimed and prior art compounds possess a ‘sufficiently close relationship…to create an expectation,’ in light of the totality of the prior art, that the new compound will have ‘similar properties’ to the old.”  Aventis v. Lupin, 84 USPQ2d 1197 (Fed. Cir. 2007) (citing Dillion, 919 F.2d 692).  “Once such prima facie case is established, it falls to the applicant or patentee to rebut it, for example with a showing that the claimed compound has unexpected properties.” Id. 
	One skilled in the art would be motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. Therefore, it would have been obvious to one of ordinary skill in the art to combine the references and first incorporate the identifying of a mutation in a histone H3 gene in a glioma cell to effectively treat pediatric malignant glioma by the STAT3 inhibitor of Turkson, because Turkson teaches treating pediatric malignant glioma with STAT3 
Therefore, absent a showing of unobvious and superior properties, the instant claimed method would have been suggested to one skilled in the art.  
Claim Objections
Claims 23 and 24 are objected to for depending on a rejected base claim. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-T 7:00 AM- 5:30 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Joseph K. McKane, can be reached at (571) 272-0699.	
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.


/Kamal A Saeed/
Primary Examiner, Art Unit 1626